

116 HR 2103 IH: Tax Fairness for Workers Act
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2103IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Mr. Lamb (for himself, Ms. Norton, Mr. Ryan, Mr. Brindisi, Mr. Pocan, Ms. Brownley of California, Ms. Meng, Mr. Michael F. Doyle of Pennsylvania, Mr. Gonzalez of Texas, Ms. Wasserman Schultz, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow workers an above-the-line deduction for union
			 dues and expenses and to allow a miscellaneous itemized deduction for
			 workers for all unreimbursed expenses incurred in the trade or business of
			 being an employee.
	
 1.Short titleThis Act may be cited as the Tax Fairness for Workers Act. 2.Allowance of deduction for certain expenses of the trade or business of being an employee (a)Above-the-Line deduction for union dues and expensesSection 62(a)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: The limitation under the preceding sentence shall not apply to deductions which are attributable to a trade or business consisting of the performance of services by the taxpayer as an employee if such deductions are for union dues and expenses.
			(b)Allowance of miscellaneous itemized deduction for other expenses of the trade or business of being
 an employeeSection 67(g) of the Internal Revenue Code of 1986 is amended— (1)by striking 2025.—Notwithstanding subsection (a), and inserting “2025.—
					
 (1)In generalNotwithstanding subsection (a), except as provided in paragraph (2),; and (2)by adding at the end the following:
					
						(2)Exception for expenses of the trade or business of being an employee
 (A)In generalParagraph (1) shall not apply to miscellaneous itemized deductions for any taxable year which are itemized deductions attributable to a trade or business carried on by the taxpayer which consists of the performance of services by the taxpayer as an employee.
 (B)Application of 2-percent testIn applying subsection (a) for any taxable year to which this paragraph applies, only the itemized deductions described in subparagraph (A) shall be taken into account as miscellaneous itemized deductions..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 